DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2019/002958 filed 01/29/2019, which claims benefit of the Japanese Application No. JP2018-014159, filed 01/30/2018, has been received and acknowledged. 

Allowable Subject Matter
Claims 1-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance. Independent Claims 1, and 2 are drawn to permanent magnets comprising R and T, wherein R are rare earth elements comprising Sm and at least one selected from T and Gd. T consists of Fe or Fe and Co, and the Sm content is 60 at% or more and 95 at% or less with respect to a total content of R and a total content of Y and Gd is 5 at% or more and 35 at% or less with respect to the total content of R. The permanent magnet comprises main phase crystal grains having a ThMn12 type crystal structure. The permanent magnet includes an area ratio of the main phase crystal grains satisfying 0.1 µm ≤ Dv ≤ 10 µm and 0.7 ≤ (Di/Dv) ≤ 2.0 is 70% or more. Further, a grain size of each of the main phase crystal grains is Di and an average grain size of the main phase crystal grains is Dv in a cut section obtained by cutting the permanent magnet. Independent Claim 2 differs from Claim 1 in 

The closest prior art includes the following:

Hagiwara (U.S. 2018/0062455)
Hagiwara teaches a permanent magnetic material (abstract). Hagiwara teaches the permanent magnet comprising R and T, wherein R are rare earth elements comprising Sm and at least one selected from Y and Gd (paragraphs [0015], [0018], and [0020]). Hagiwara teaches T being Fe or Fe and Co (paragraph [0015]). Hariwara teaches a plurality of examples of which include the feature of “Sm content is 60 at% or more and 95 at% or less with respect to a total content of R and a total content of Y and Gd is 5 at% or more and 35 at% or less with respect to the total content of R” (Table 1). Hagiwara teaches the permanent magnet comprising main phase crystal grains having a ThMn12 type crystal structure (paragraph [0016]). Hagiwara teaches T being partly substituted with M, M being one or more selected from Ti, v, Cr, Mo, W, Zr, Hf, Nb, Ta, Al, Si, Cu, and Ga (paragraphs [0019], [0022], and [0023]).
However, Hagiwara does not teach an area ratio of the main phase crystal grains satisfying 0.1 µm ≤ Dv ≤ 10 µm and 0.7 ≤ (Di/Dv) ≤ 2.0 is 70% or more, where a grain size of each of the main phase crystal grains is Di and an average grain size of the main phase crystal grains is Dv in a cut section obtained by cutting the permanent magnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735